Citation Nr: 0617674	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  05-13 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
defective vision secondary to glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's daughter


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1953 to May 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued the 
veteran's 10 percent evaluation for defective vision 
secondary to glaucoma.  The veteran requests a higher rating.

The veteran testified before the undersigned Acting Veterans 
Law Judge via video conference technology in May 2006.  A 
transcript of the hearing is of record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran is service connected for left eye enucleation 
secondary to glaucoma; there is no blindness in the right eye 
and the right eye is not service connected.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
defective vision secondary to glaucoma have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.75, 4.78, 4.79, 4.80, 4.84a, Diagnostic Codes 6013, 
6066 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in July 2003, after the enactment of the VCAA.  

An RO letter dated in October 2003, before the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
this letter, VA notified the veteran of his responsibility to 
submit evidence that showed that his condition was worse or 
had increased in severity.  By this letter, the veteran was 
notified of what evidence, if any, was necessary to 
substantiate his claim and it indicated which portion of that 
evidence the veteran was responsible for sending to VA and 
which portion of that evidence VA would attempt to obtain on 
behalf of the veteran.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

Moreover, the Board notes that in an April 2006 RO letter, 
the veteran was notified of the requirements necessary to 
establish an effective date if his claim was granted, meeting 
the requirements of the recent Court of Appeals for Veterans 
Claims (Court) case, Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) (holding that a service connection claim 
includes the elements of a disability rating and establishing 
an effective date; therefore, the veteran requires notice of 
the requirements to establish a disability rating and an 
effective date prior to the initial adjudication of a service 
connection claim).  Although the veteran received this 
notification after the initial adjudication of his claim, 
because this claim is being denied, the denial renders any 
effective date issue moot.  Therefore, as there has been 
substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this claim 
would not cause any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby). 

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (2005).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2005).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Anatomical loss of 1 eye:
  606
3  
In the other eye 5/200 (1.5/60)
1005
6064
In the other eye 10/200 (3/60)
906
6064
In the other eye 15/200 (4.5/60)    
806
6064
In the other eye 20/200 (6/60)
706
6065
In the other eye 20/100 (6/30)
606
6065
In the other eye 20/70 (6/21)
606
6065
In the other eye 20/50 (6/15)
506
6066
In the other eye 20/40 (6/12)
406
38 C.F.R. § 4.84a, Diagnostic Codes 6063-6066 (2005)

Footnote: 
5 Also entitled to special monthly compensation. 
6 Add 10% if artificial eye cannot be worn; also entitled to 
special monthly compensation.


The best distant vision obtainable after best correction by 
glasses will be the basis of rating visual acuity, except in 
cases of keratoconus in which contact lenses are medically 
required.  38 C.F.R. § 4.75 (2005).

In determining the effect of aggravation of visual 
disability, even though the visual impairment of only one eye 
is service connected, evaluate the vision of both eyes, 
before and after suffering the aggravation, and subtract the 
former evaluation from the latter except when the bilateral 
vision amounts to total disability.  In the event of 
subsequent increase in the disability of either eye, due to 
intercurrent disease or injury not associated with service, 
the condition of the eyes before suffering the subsequent 
increase will be taken as the basis of compensation subject 
to the provisions of § 3.383(a) of this chapter.  38 C.F.R. § 
4.78 (2005).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at one foot and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
three feet, lesser extents of vision, particularly perception 
of objects, hand movements, or counting fingers at distances 
less than three feet, being considered of negligible utility.  
38 C.F.R. § 4.79 (2005).

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80 (2005).

The applicable VA regulation permits compensation for a 
combination of service- connected and nonservice-connected 
disabilities, including blindness in one eye as a result of 
service-connected disability and blindness in the other eye 
as a result of non-service-connected disability, as if both 
disabilities were service-connected, provided that the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.383(a) 
(2005).

Significantly however, 38 C.F.R. § 3.383(a) has been 
interpreted to mean that the rating for service-connected 
blindness in one eye is established without regard to any 
nonservice-connected vision impairment in the other eye, 
unless that non-service-connected eye is blind.  Villano v. 
Brown, 10 Vet. App. 248, 250 (1997); see Boyer v. West, 12 
Vet. App. 142, 144 (1999); VAOPRGCPREC 32-97 (all discussing 
the premise that VA has no authority to award disability 
compensation for nonservice-connected disability absent 
specific authorization by statute).

Here, only the veteran's left eye disability is service- 
connected.  Where service connection is in effect for only 
one eye, the visual acuity in the nonservice-connected eye is 
considered to be normal (20/40 or better) unless there is 
blindness in that eye.  38 U.S.C.A. § 1160(a)(1); 38 C.F.R. 
§§ 3.383, 4.84a, Diagnostic Code 6070 (2002); Villano v. 
Brown, supra.

The provisions for rating vision loss under 38 C.F.R. § 4.84a 
do not expressly distinguish between a service-connected 
disability in one eye and a nonservice connected disability 
in the other eye.  The Court of Appeals for Veterans Claims 
(Court) has noted this discrepancy.  Bagwell v. Brown, 9 Vet. 
App. 337, 339-40; Villano v. Brown, 10 Vet. App. 248, 250-51 
(1997).  The Board notes that any interpretation of 38 C.F.R. 
§ 4.84a must begin with the premise that VA is only 
authorized to award compensation for a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002).  Absent a 
specific authorizing statute, such as 38 U.S.C.A. § 
1160(a)(1) (West 2002) (blindness in a non-service eye may be 
considered in combination with service connected blindness in 
the other eye for compensation purposes), VA has no authority 
to award disability compensation (other than pension and 38 
U.S.C.A. § 1151 benefits) for non-service connected 
disability.  See Boyer v. West, 12 Vet. App. 142, 144-5 
(1999) (VA may not provide compensation for non-service 
connected disability unless specifically authorized by 
statute).

VA's General Counsel has already voiced opinion as to the 
proper interpretation of 38 C.F.R. § 4.84a.  In VAOPGCPREC 
32-97 (Aug. 29, 1997), the General Counsel was faced with the 
question as to whether the hearing loss provisions of 38 
C.F.R. § 4.85(b) required the non-service connected hearing 
loss disability to be considered normal for purposes of 
computing the service connected rating.  Similar to 38 C.F.R. 
§ 4.84a, the provisions for rating hearing loss under 38 
C.F.R. § 4.85 do not expressly distinguish between a service 
connected disability in one ear and a nonservice connected 
disability in the other ear.  The General Counsel concluded 
that a general rule existed that only service connected 
disability can be considered in awarding compensation.  The 
Boyer Court accepted the General Counsel's interpretation of 
38 C.F.R. § 4.85(b) as "reasonable."  Boyer, 12 Vet. App. at 
144. The Boyer Court further stated that "even if the Court 
were to assume that the Secretary intended to compensate for 
non-service-connected hearing loss beyond that provided by 
section 1160, in the absence of a statutory provision 
authorizing such compensation and given the limitation 
imposed by sections 1110 and 1131 restricting compensation to 
service-connected conditions, such a regulation would be 
invalid as exceeding the scope of the statute."  Boyer, 12 
Vet. App. at 143-44.

The Board finds that the principles enunciated in VAOPGCPREC 
32-97 and Boyer control the interpretation of 38 C.F.R. § 
4.84a in this case.  In the absence of total blindness of the 
non-service connected right eye, the non-service-connected 
right eye must be considered to be normal (20/40 or better) 
for rating purposes.  See 38 U.S.C.A. § 1160(a)(1) (West 
2002); 38 C.F.R. §§ 3.383, 4.78, 4.79 (2005).

As such, the veteran currently receives a 10 percent 
evaluation for his service-connected defective vision.  The 
Board finds that an evaluation in excess of 10 percent for 
his defective vision is not warranted because the veteran's 
right eye defective vision is not service connected and his 
right eye vision is not considered to be blind for VA 
purposes.  38 C.F.R. §§ 3.383, 4.84a, Table IV, Diagnostic 
Code 6066 (2005).  In this regard, the Board notes that the 
veteran is currently rated at 10 percent because prior to 
entrance to service, the veteran had defective vision in the 
left eye worthy of a 30 percent disability evaluation.  
During service, the veteran's left eye was enucleated and he 
was entitled to a 40 percent evaluation for his left eye 
disability.  However, because he had a preexisting left eye 
disability of 30 percent, that percentage was deducted from 
his 40 percent post-service evaluation, resulting in a 10 
percent disability evaluation.  This computation of 
aggravation of his left eye disability is outlined in 
38 C.F.R. § 4.78 (2005).

It is noted that the veteran's right eye visual acuity was 
20/15 upon separation from service.  Currently however, an 
April 2003 VA outpatient medical record shows a visual acuity 
in the right eye of 20/400.  In November 2003, the veteran 
underwent a VA examination wherein his visual acuity was 
determined to also be 20/400.  In a May 2005 addendum, the 
November 2003 VA examiner noted that he had reviewed the 
veteran's claims folder and opined that the veteran's right 
eye defective vision was not as likely as not related to his 
service connected glaucoma and was not related to the 
veteran's service-connected left eye disability.  Further, he 
stated that the vision loss in the right eye was due to age-
related macular degeneration and the veteran did not have 
glaucoma in the right eye.

Further, the veteran submitted private medical records from 
S.L., M.D., dated from July 2002 to July 2003, which show a 
visual acuity in the veteran's right eye varying between 
20/200 and 20/400 with the exception of the following medical 
records:  a July 2002 record shows a visual acuity of 20/100-
1 in the right eye; an August 2002 record shows a visual 
acuity of 20/50-1 in the right eye; September 2002 and 
December 2002 records show a visual acuity of 20/200-1 in the 
right eye; and, a September 2002 record shows a visual acuity 
of 20/100+1 in the right eye.  All testing was conducted with 
corrective lenses.

A March 2005 letter from the veteran's private physician, 
S.L., M.D., states that the veteran had corrected right eye 
vision of 20/200 and had a prosthesis in the left eye.  He 
had age-related macular degeneration and choroidal 
neovascularization of the right eye and suspect chronic open 
angle glaucoma of the right eye.  S.L., M.D. also stated that 
the veteran was considered legally blind.

In an April 2005 letter, the veteran's daughter stated that 
the veteran had very limited vision and only saw shadows and 
silhouettes of people and objects.  He no longer drove and 
was dependent on someone to care for most of his activities.

The Board finds that although the veteran is considered 
legally blind by his private physician, he is not considered 
to be blind in the right eye according to VA regulations as 
his right eye visual acuity is not 5/200 or less, he does not 
have light perception only, and he does not have no light 
perception or anatomical loss of the right eye.  38 C.F.R. 
§ 4.84a, Table IV (2005) (Table for rating bilateral 
blindness or blindness combined with hearing loss with 
Dictator's Code and 38 CFR citations).  Therefore, as he is 
not blind in the right eye according to VA regulations, he is 
not entitled to compensation for his nonservice-connected 
right eye as if it was service-connected using 38 C.F.R. 
§ 3.383 (2005).  Further, he is not shown to have visual loss 
in the right eye due to his service-connected left eye; 
hence, his nonservice-connected right eye defective vision 
cannot be used to calculate a disability rating for his 
service-connected left eye.  Therefore, the highest rating he 
can receive is a 10 percent evaluation under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6066 (2005) (calculated by deducting 
the 30 percent disability evaluation that preexisted service 
from the 40 percent evaluation allowed by the rating 
criteria).

In summary, the Board finds that an evaluation in excess of 
10 percent for the veteran's defective vision secondary to 
glaucoma is not warranted.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
defective vision secondary to glaucoma is denied.



____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


